Citation Nr: 0632678	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  05-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946, and from September 1947 to May 1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
PTSD.  

The veteran requested an RO hearing in November 2004 and in 
January 2005, but withdrew his hearing request in May 2005.


FINDING OF FACT

The record does not contain competent evidence of a diagnosis 
of PTSD that is etiologically related to active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board concludes below that the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
private treatment records, and lay statements have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2006).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993). See also 
38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  If VA determines that the veteran engaged in combat 
with the enemy and that his alleged stressor is related to 
combat, then the veteran's lay testimony or statements are 
accepted as conclusive evidence of the occurrence of the 
claimed stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2006).  No further development or 
corroborative evidence is required, provided that the claimed 
stressor is "consistent with the circumstances, conditions, 
or hardships of the veteran's service." Id.
 
The veteran's Form DD 214 shows that he received the World 
War II Victory Medal among other awards and decorations for 
service, and that he served as a gun crewman in light 
artillery.  Credited campaigns and battles include Rome-Arno; 
Northern Apennines; and Po Valley.  On a November 2003 lay 
statement attachment to a PTSD stressor statement form, the 
veteran reported that while as a baby, he had scarlet fever 
that had affected his learning capacity.  He stated that he 
was unable to do anything complicated and that while driving 
a tank in Italy returning to camp, he came to a fork in the 
road and was so confused, someone else had to drive back to 
camp.  He stated that he had a high fever the next day and 
was thought to have spinal meningitis.  He reported that a 
few weeks later, he was sent to the front to the 1st Armory 
Division, 27th Field Artillery, and that after the war, he 
was sent to Germany.  The veteran claimed that he was given a 
MOS test on induction and had a score of 112.  The veteran 
claimed that he had a MOS test score of 85 on discharge, and 
that they "booted me out" before his extension was up 
without his knowledge at the time.  No specific combat-
related incidents were identified.  Although the record shows 
that the veteran may have engaged in combat with the enemy in 
World War II, the veteran did not identify any combat-related 
incidents in his lay statement.

Service medical records, including May 1943, July 1947, 
September 1974, May 1952 induction and separation 
examinations, give no indication of any psychiatric problems 
during service.  Service medical records show that the 
veteran had a 100-degree fever in August 1944 with a 
diagnosis of acute tonsillitis.  

The veteran had psychiatric hospitalizations in September 
1968 and in May 1973.  VA hospital summaries diagnosed him 
with an excessive compulsive reaction, chronic, mild to 
moderate, with mild paranoid features.  The veteran was seen 
by VA for depression and memory loss from September 1983 to 
January 1985.  VA treatment and private treatment records 
reflect current diagnoses of major depression, dementia, 
Alzheimer's disease, and cognitive disorder not otherwise 
specified.  (See VA Treatment Reports, November 2002 to 
February 2006; Neurological Associates, July 2004 to April 
2005; Roskamp Institute Memory Clinic, June 1995.)  

The veteran has not been diagnosed with PTSD.  Service 
medical records do not reflect any psychiatric problems in 
service.  The veteran first psychiatric diagnosis of record 
was in September 1968, over 16 years after separation from 
service.  No medical evidence links any current 
symptomatology to any in-service event.  Therefore, the Board 
finds that the record does not demonstrate that the veteran 
has a diagnosis of PTSD that is etiologically related to 
service. 

C.  Conclusion

The record provides no competent evidence of a diagnosis of 
PTSD, the veteran has not identified any in-service 
stressors, and no nexus has been established between the 
veteran's psychiatric symptoms and any in-service event.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has PTSD 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.




ORDER

Service connection for PTSD is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


